Citation Nr: 1125763	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-01 924	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada




THE ISSUE

Entitlement to an initial rating higher than 10 percent for intervertebral disc syndrome with lumbar strain and a laminectomy of L5-S1, before October 28, 2010, and an initial rating higher than 20 percent from before October 28, 2010.




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1983 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Before August 2009, intervertebral disc syndrome with lumbar strain and a laminectomy of L5-S1 was manifested by limitation of motion of forward flexion greater than 85 degrees with no objective neurological abnormality or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; from August 2009, intervertebral disc syndrome with lumbar strain and a laminectomy of L5-S1 has been manifested by function limitation of motion of forward flexion greater than 30 degrees, but not greater than 60 degrees with no objective neurological abnormality or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

CONCLUSION OF LAW

Before August 2009, the criteria for an initial rating higher than 10 percent for intervertebral disc syndrome with lumbar strain and a laminectomy of L5-S1 have not been met; from August 2009, the criteria for an initial rating of 20 percent, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by a letter, dated in July 2008, in relation to the Veteran's claim of service connection. Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records and VA records and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in October 2008 and in October 2010.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating the disability. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the RO assigned staged ratings for the Veteran's low back disabilities.  The Board has determined that these staged ratings are supported by the evidence and they will not disturbed.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are factors to consider.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).







Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Rating Criteria 

The Veteran's disability is rated under Diagnostic Code 5243.  Under Diagnostic Code 5243 intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine the disability is based on range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  







Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

The criteria for 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criterion for a 40 percent rating are forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a rating higher than 20 percent are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but no limited to, bowel or bladder impariement, is to be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.




Facts

The service treatment records show that in September 2007 the Veteran underwent laminectomy of L5-S1, followed by several months of recovery and treatment.  Treatment records show that after surgery he had relief of back and leg pain. 

After service in July 2008, within the first year after his retirement from service, the Veteran filed his original claim for VA disability compensation.  In a statement submitted in July 2008, the Veteran stated that he continued to have back pain despite his recent surgery, including severe and lasting pain due to sudden movement.  In addition, he had pain after sitting for more than 30 minutes, standing for more than five minutes, walking for more than 20 minutes, and jogging for more than five minutes.

On VA examination in October 2008, the Veteran stated that in the last year he had experienced three incapacitating episodes, each resulting in two days of bed rest.  He also had problems with flare-ups of back pain every two to three weeks brought on by sudden movement, which was relieved by laying flat and stretching exercises.  He stated that the flare-ups resulted in an additional functional impairment.  

On physical examination, the Veteran's gait was normal and there was no guarding, spasm, tenderness, or spinal ankylosis.  He had normal motor, sensory, and reflex examinations.  

The VA examiner noted that there were no significant occupational effects from the low back disability, although there were moderate effects on the Veteran's ability to play sports and mild effects on other activities of daily living.  The Veteran did not have any neurological symptoms with the exception of numbness, paresthesias, and foot weakness due to lumbar radiculopathy.  He reported experiencing moderate constant pain which radiated down the posterior thighs.  He stated that he was able to walk more than one quarter mile, but less than a full mile due to back pain.  


Forward flexion was to 90 degrees, extension was to 30 degrees with pain at 15 degrees and decreased endurance after three repetitions, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  There was no spasm, atrophy, guarding, pain with motion, tenderness, weakness, or change in posture or spinal contour.  X-rays of the lumbosacral spine showed normal vertebral body segmentation, mineralization and alignment, with slight disc narrowing at L4-L5-S1.

In his Notice of Disagreement in June 2009, the Veteran stated that the treatment records showed that his low back disability historically included frequent and variable flare-ups which greatly reduced his range of motion for long periods of time, so that at least 75 percent of the time he had limitation of motion and that range of motion on the day of the VA examination was an exception to that pattern.  He cited specific medical records which showed changes in his posture and gait and range of motion limitations prior to his service separation, including treatment records from January 1992 up through August 2007. 

In a subsequent written statement submitted in June 2009, the Veteran again stated that his range of motion was frequently limited despite the partial discectomy with reduced range of motion to varying degrees four days out of seven.  

In August 2009, a MRI showed a narrowing of the left neural foramina and a mild diffuse disc bulge at L5-S1, which represented a worsening since a MRI in July 2007.

Private treatment records from October 2009 show that the Veteran had persistent back pain radiating to both legs and limited range of motion, although no specific range of motion test results were indicated.

On the Substantive Appeal in January 2010, the Veteran argued that his complete medical records showed varying ranges of motion and levels of pain, with a gradual worsening over time.  He asserted that since his surgery he had occasional twinges and could not stand for prolonged periods of time. 

On VA examination in October 28, 2010, the Veteran complained of constant lower back pain with recurrent radiculitis.  He had not experienced incapacitating episodes treated with bedrest by a physician within the previous year, but had experienced flare-ups lasting one day each on four occasions which he self-treated with bed rest and reduced activity.  He had been attending physical therapy three times a week for the past seven months, and used home exercise and traction.  He still experienced stiffness and spasms with recurrent paresthesias and tingling of the lower extremities.  He did not have any bowel or bladder dysfunction and was not complaining of erectile dysfunction.  He stated that he could walk on flat and level ground up to a quarter of a mile before he needed to stop and rest.  His gait was steady and he had no history of falls.  He was able to climb the stairs in his two-story home.  He was able to perform most activities of daily living without assistance, but was limited in his ability to do housekeeping, especially lifting, reaching, and bending activities.  He could swim, but could no longer run, jump, or play contact sports, tennis, or golf.  He did not have any restriction on his driving.  

On physical examination the Veteran could stand erect and had a symmetrical appearance with no excessive lordotic or kyphotic curves.  He had some tenderness to palpation and walked without any significant limp or list.  Range of motion testing showed flexion to 45 degrees, extension to 20 degrees, and lateral flexion to 30 degrees bilaterally.  Repetitive motion did not result in any additional limitation of motion and the Veteran's spinal contour and gait were not changed by muscle spasm, guarding, and localized tenderness.  

There were no postural abnormalities, fixed deformities, abnormalities of the musculature of the back, or ankylosis of the thoracolumbar spine.  Neurological examination showed normal sensory perception, muscle tone and strength, and deep tendon reflexes.  The examiner noted the Veteran's complaints of recurrent paresthesias and numbness of the lower extremities and hyperreflexic response of the patellar reflex.  Diagnostic studies showed no evidence of spondylolisthesis or , spondylolysis.




Analysis

Before August 2009, on VA examination in October 2008, flexion was to 90 degrees, which does not more nearly approximate the criteria for a 20 percent, that is, flexion greater than 30 degrees but not greater than 60 degrees, considering additional functional loss due to pain or flare ups or repetitive movement under 38 C.F.R. §§ 4.40 and 4.45. The combined range of motion of the thoracolumbar spine was 90+30+30+30+30+30 = 240 degrees, which does not more nearly approximate the criteria for a 20 percent, that is, a combined range of motion of not greater than 120 degrees, considering additional functional loss due to pain or flare ups or repetitive movement under 38 C.F.R. §§ 4.40 and 4.45.

There is also no evidence of any abnormal spinal contour due to scoliosis, reversed lordosis, or abnormal kyphosis or objective neurological abnormalities or incapacitating episodes under the Formula for Interverteral Disc Syndrome based on Incapacitating Episodes, that is, a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician, although the Veteran reported self-treatment of his low back symptoms with bed rest for less than one week total in the previous year.  As the preponderance of the evidence is against the claim for a rating higher than 10 percent before August 2009, the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In August 2009, a MRI by a service department showed a narrowing of the left neural foramina and a mild diffuse disc bulge at L5-S1, which represented a worsening since a MRI in July 2007.

Private treatment records from October 2009 show that the Veteran had persistent back pain radiating to both legs and limited range of motion, although no specific range of motion test results were indicated.




On VA examination in October 2010, flexion was to 45 degrees, which does meet the criteria for a 20 percent rating, but not for a 40 percent rating, considering additional functional loss due to pain or flare ups or repetitive movement under 38 C.F.R. §§ 4.40 and 4.45.  The examiner noted the Veteran's complaints of recurrent paresthesias and numbness of the lower extremities, but no objective neurological abnormality was identified to warrant a separate rating. 

On the basis of the MRI in August 2009, which represented worsening pathology since a MRI in July 2007, and the findings on VA examination in October 2010, the Board finds evidence of an increase in disability to the next higher rating, that is, 20 percent, dating to August 2009.  

A rating higher that 20 percent is not shown as forward flexion to 45 degrees of flexion does not more nearly approximate flexion to 30 degrees or less required for a 40 percent disability rating.  Also, there was no ankylosis of the thoracolumbar spine and no evidence of incapacitating episodes as defined in the rating criteria.  

The preponderance of the evidence is against the claim for a rating higher than 20 percent from August 2009, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology including his limitation of motion and his pain flare-ups, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for intervertebral disc syndrome with lumbar strain and a laminectomy of L5-S1 before August 2009 is denied.

An initial rating of 20  percent, but not higher, for intervertebral disc syndrome with lumbar strain and a laminectomy of L5-S1 from August 2009 is granted subject to the law and regulations governing the award of a monetary benefit.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


